Fourth Court of Appeals
                                San Antonio, Texas
                                    JUDGMENT
                                  No. 04-13-00480-CR

                                William Charles WEBB,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

              From the 54th Judicial District Court, McLennan County, Texas
                              Trial Court No. 2012-675-C2
                        Honorable Matt Johnson, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED August 27, 2014.


                                            _____________________________
                                            Marialyn Barnard, Justice